SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 27, 2017 COMMUNITY FIRST BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) Federal 333-215041 82-1147778 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 3175 Highway 278, Covington, Georgia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(770) 786-7088 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company [X] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [] Item 8.01Other Events. On April 27, 2017, Newton Federal Bank announced that it had closed its mutual holding company reorganization, and Community First Bancshares, Inc. had closed its related stock offering.A copy of the press release announcing these actions is attached as exhibit 99 to this Current Report. Item 9.01Financial Statements and Exhibits (d)Exhibits ExhibitDescription 99 Press release dated April 27, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. COMMUNITY FIRST BANCSHARES, INC. DATE: April 27, 2017 By: /s/ Johnny S. Smith Johnny S. Smith President and Chief Executive Officer
